Ryland, Judge.
1. Thé main questions in this case have substantially been passed upon by this court, in the case of Jennings v. State, 9 Mo. Rep. 852. This court will not disturb the decision in that case, and it must govern this.
2. The point about the time is not well taken. It is not important, as to what day is alleged or what day is proved, so that the time in the indictment is within the period prescribed for limiting the prosecution, and the proof is of a day before the finding of the bill of indictment by the grand jury, and ' within the period prescribed for limitation.
The judgment must be affirmed,
Judge Scott concurring: Judge Gamble not sitting.